DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to an amendment filed December 7, 2018. Claims 1-20 are pending. Claims 1-18 have been amended. New claims 19-20 have been added.
Claim Objections
Claim 17 is/are objected to because of the following informalities:  
In regards to claim 17, at line 2, the limitations “is calculate” should apparently read --is calculated--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “at least one stimulation device 126 adapted to thermally stimulate the sample tissue,” and “a computing unit 132…adapted to process data delivered by the temperature sensor” in claim 1; “cooling device” in claim 9, and “a 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. For example:
In regards to claim 1, 
at line 8, the limitations “the temperature sensor” renders the claim indefinite; for example, from the limitations “at least one temperature sensor” at line 5 of the claim, it is unclear whether or not the claim requires one or more than one temperature sensor; and,
at lines 17-18, the limitations “the temperature regulating body” render the claim indefinite; for example, from the limitations “at least one temperature regulating body” at lines 14-15 of the claim, it is unclear whether or not the claim requires one or more than one temperature regulating body.
In regards to claim 2, at line 4, the term “optionally” renders the claim indefinite; for example, it is unclear whether or not the limitations following the term are part of the claim.
In regards to claim 4, at line 3, the limitations “the temperature regulating body” render the claim indefinite; for example, from the limitations “at least one temperature regulating body” at lines 14-15 of claim 1 from which the claim depends, it is unclear whether or not the claim requires one or more than one temperature regulating body.
In regards to claim 5, at line 4, the limitations “the measurement area” render the claim indefinite; for example, from the limitations “at least one measurement area” at lines 10-11 of claim 1 from which the claim depends, it is unclear whether or not the claim requires one or more than one measurement area.
claim 6, 
at lines 1-2, the limitations “the measurement area” render the claim indefinite; for example, from the limitations “at least one measurement area” at lines 10-11 of claim 1 from which the claim depends, it is unclear whether or not the claim requires one or more than one measurement area; and, 
at line 6, the term “optionally” renders the claim indefinite; for example, it is unclear whether or not the limitations following the term are part of the claim.
In regards to claim 7, at line 4, the limitations “the measurement area” render the claim indefinite; for example, from the limitations “at least one measurement area” at lines 10-11 of claim 1 from which the claim depends, it is unclear whether or not the claim requires one or more than one measurement area.
In regards to claim 8, 
at line 2, the limitations “the temperature regulating body” render the claim indefinite; for example, from the limitations “at least one temperature regulating body” at lines 14-15 of claim 1 from which the claim depends, it is unclear whether or not the claim requires one or more than one temperature regulating body;
at line 7, the term “particularly” renders the claim indefinite; for example, it is unclear whether or not the limitations following the term are part of the claim; and,
at line 9, the term “optionally” renders the claim indefinite; for example, it is unclear whether or not the limitations following the term are part of the claim.
In regards to claim 9, at line 2, the limitations “the temperature regulating body” render the claim indefinite; for example, from the limitations “at least one temperature regulating body” at lines 14-15 of claim 1 from which the claim depends, it is unclear whether or not the claim requires one or more than one temperature regulating body.
In regards to claim 10, at line 2, the limitations “the temperature regulating body” render the claim indefinite; for example, from the limitations “at least one temperature regulating body” at lines 14-15 of claim 1 from which the claim depends, it is unclear whether or not the claim requires one or more than one temperature regulating body.
In regards to claim 13, at lines 2 & 3, the term “if” renders the claim indefinite; for example, it is unclear whether the limitations following the term are part of the claim.
In regards to claim 14, 
at lines 1-2, the limitations “[t]he method according to claim 10” renders the claim indefinite since claim 10 pertains to a “measurement system according to claim 1,”
at line 4, the limitation “it” renders the claim indefinite; for example, one cannot be certain what the pronoun is intended to represent; 
at line 6, the term “particularly” renders the claim indefinite; for example, it is unclear whether or not the limitations following the term are part of the claim; and,
at line 9, the term “optionally” renders the claim indefinite; for example, it is unclear whether or not the limitations following the term are part of the claim.
In regards to claim 15, at lines 1-2, the limitations “[t]he method according to claim 10” renders the claim indefinite since claim 10 pertains to a “measurement system according to claim 1.”
In regards to claim 17, 
at line 1, the limitations “[t]he method according to claim 15” renders the claim indefinite since claim 10 pertains to a “measurement system according to claim 1;” and,
at line 4, the term “if” renders the claim indefinite; for example, it is unclear whether the limitations following the term are part of the claim.
In regards to claim 18, 
at line 2, the term “particularly” renders the claim indefinite; for example, it is unclear whether or not the limitations following the term are part of the claim; and 
at line 7, the limitation “it” renders the claim indefinite; for example, one cannot be certain what the pronoun is intended to represent.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 9-10 & 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katz (US 2014/0163394).
In regards to claim 1, Katz discloses a measurement system for characterizing sample tissue in a non-invasive way, comprising:
at least one stimulation device 3 adapted to thermally stimulate the sample tissue,
at least one temperature sensor (1, 2) capable of capturing at least one temperature profile of the sample tissue (see at least figs. 1-2; par 0034),
a computing unit 11 connected to the temperature sensor (1, 2) adapted to 
process data delivered by the temperature sensor (1, 2),
wherein thermal radiation radiated by the sample tissue from at least a measurement area as a result of the thermal stimulation is detectable by the at least one temperature sensor (1, 2) during the thermal stimulation of the sample tissue,
wherein the at least one stimulation device 3 comprises at least one temperature regulating body 6 which is in continuous contact with the sample tissue in a contact area during an entire measurement period (see at least par 0033), wherein during a measurement period the temperature regulating body 6 has a different temperature than the sample tissue (see at least par 0079-0080).
In regards to claim 4, Katz discloses the measurement system according to claim 1, wherein an auxiliary temperature sensor (1, 2) is provided for monitoring a temperature of the temperature regulating body 6 (see at least fig. 1 and par 0082).
In regards to claim 5, Katz discloses the measurement system according to claim 1, wherein the temperature regulating body 6 and the at least one temperature sensor (1, 2) are arranged in such a way that the contact area and the measurement area are adjacent (see at least figs. 1-2).
In regards to claim 9, Katz discloses the measurement system according to claim 1, wherein the temperature regulating body 6 is a cooling body adapted to be actively cooled by a cooling device 4 (see at least par 0079).
In regards to claim 10, Katz discloses the measurement system according to claim 1, wherein the temperature regulating body 6 is a heating body adapted to be actively heated by a heater 4 (see at least par 0079).
In regards to claim 12, Katz discloses a method for characterizing sample tissue in a non- invasive way by means of the measurement system according to claim 1, comprising:
-setting a desired initial stimulation temperature T of the at least one temperature regulating body 6, corresponding to a first contact of said temperature regulating body 6 with the sample tissue, such that an initial temperature difference between said initial stimulation temperature and an initial tissue temperature is greater than zero (see at least fig. 1; par 0081, 0085-0086, 0091-0092 & 0096-0099);
- positioning the at least one temperature regulating body 6 on the sample tissue such that it contacts the latter in the contact area, adjacent to the measurement area (see at least par 0079),
- positioning the temperature sensor (1, 2) at a distance from the measurement area, wherein the distance is chosen such that substantially the entire measurement area [(5)] can be monitored by the temperature sensor (1, 2) (see at least par 0078),
- triggering capture of the temperature variations of the sample tissue by the temperature sensor (1, 2), wherein capture is performed at predefined time intervals and transferring a corresponding captured temperature profile for each capture to the computing unit 11 (see at least fig. 1 and par 0082 & 0085-0086),
- calculating at least one tissue characterizing parameter based on at least one of the captured temperature profiles by the computing unit 11 and outputting calculation results (see at least par 0083 & 0086).
In regards to claim 13, Katz disclose the method according to claim 12, wherein the capture of the temperature variations is ended either if a current temperature difference between a current stimulation temperature and a current tissue temperature has reached a predefined threshold temperature difference (i.e., to achieve a given temperature setting) (see at least par 0021-0023).
In regards to claim 14, Katz discloses the method according to claim 10, wherein the initial stimulation temperature of the at least one temperature regulating body 6 is chosen in such a way that the initial temperature difference between it and the initial tissue temperature is inherently greater than a temperature resolution of the temperature sensor (1, 2), particularly wherein the initial stimulation temperature is chosen in such a way that said initial temperature difference is at least 10 times greater than said temperature resolution of the temperature sensor (1, 2), wherein the initial temperature difference is optionally of at least 0.5 °C (i.e., 4 degrees) (see at least par 0098).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katz (‘394) in view of Altshuler et al. (US 2007/0038206) (“Altshuler” hereinafter).
In regards to claim 2, while Katz discloses a measurement system wherein the at least one temperature sensor is a contactless temperature sensor (1, 2) (see figs. 1-2), Katz discloses the measurement system according to claim 1, that to explicitly teach a system wherein optionally two temperature sensors are provided for measuring temperatures of adjacent volumes or areas or of different points of the sample tissue. However, Altshuler teaches that it is known to provide a measurement system wherein optionally two temperature sensors are provided for measuring temperatures of adjacent volumes or areas or of different points of the sample tissue (see at least figs. 1 & 16 and par 0154-0157). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Katz wherein optionally two temperature sensors are provided for measuring temperatures of adjacent volumes or areas or of different points of the sample tissue as taught by Altshuler in order to provide information concerning the rate of movement of the device over the user’s skin.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katz (‘394) in view of in view of Yarden et al. (US 2009/0299682) (“Yarden” hereinafter).
In regards to claim 3, Katz discloses the measurement system according to claim 1, that fails to explicitly teach a system wherein a lens and/or a filter attributed to each temperature sensor is arranged between said at least one temperature sensor and said at least one measurement area. However, Yarden teaches that it is known to provide a system wherein a lens 178 attributed to each temperature sensor is arranged between said at least one temperature sensor and said at least one measurement area (see at least fig. 9 and par 0020, 0035, 0053 & 0080). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Katz wherein a lens attributed to each temperature sensor is arranged between said at least one temperature sensor and said at least one measurement area as taught by Yarden in order to focus infrared radiation from the surface onto the one or more temperature sensors.
Claims 6-7 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katz (‘394) in view of Schomacker et al. (US 2014/0200564) (“Schomacker” hereinafter).
In regards to claim 6, while Katz discloses a measurement system wherein, in case one temperature regulating body 6 is used, the temperature regulating body 6 and the at least one temperature sensor (1, 2) are arranged in such a way that the contact area and the measurement area are adjacent (see at least figs. 1-2), Katz discloses the measurement system according to claim 1, that fails to explicitly teach a system 
wherein the contact area optionally surrounds the measurement area at least partially. However, Schomacker teaches that is known to provide a system wherein, in case one temperature regulating body 148 is used, the temperature regulating body 148 and the at least one temperature sensor are arranged in such a way that the contact area (i.e., delimited by rim 182, see fig. 4) and the measurement area (i.e., delimited by the optical window 148, see figs. 3-4) are adjacent, wherein the contact area (i.e., delimited by rim 182, see fig. 4) optionally surrounds the measurement area (i.e., delimited by the optical window 148, see figs. 3-4) at least partially (see at least figs. 3-4 and par 0041-0042 & 0069). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of Katz wherein the contact area optionally surrounds the measurement area at least partially as taught by Schomacker in order to spatially confine the treatment area to the enclosed tissue.
In regards to claim 7, Katz discloses the measurement system according to claim 1, that fails to explicitly teach a system wherein two temperature regulating bodies are provided, which contact the sample tissue such that the measurement area of the at least one temperature sensor is located between the two temperature regulating bodies. However, Schomacker teaches that it is known to provide a measurement system (100, 120), wherein two temperature regulating bodies (148, 152) are provided, which contact the sample tissue 156 such that the measurement area (i.e., delimited by the optical window 148, see figs. 3-4) of the at least one temperature sensor is located between the two temperature regulating bodies (148, 152) (i.e., to measure the temperature of the coolant chamber) (see at least figs. 3-4 and par 0069). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of Katz wherein two temperature regulating bodies are provided, which contact the sample tissue such that the measurement area of the at least one temperature sensor is located between the two temperature regulating bodies as taught by Schomacker in order to determine the temperature of the coolant chamber in contact with the outer temperature regulating body.
In regards to claim 19, Katz disclose the measurement system according to claim 2, that fails to explicitly teach a system wherein the contactless temperature sensor is a thermopile sensor or a thermographic camera. However, Schomacker discloses the measurement system (100, 120) according to claim 2, wherein the contactless 
temperature sensor is a thermopile sensor or a thermographic camera (see at least par 0069). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of Katz wherein the contactless temperature sensor is a thermopile sensor or a thermographic camera as taught by Schomacker since Schomacker teaches that a thermopile sensor and thermographic sensor are known alternatives suitable to measure skin temperature. 
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katz (‘394) in view of Kraus (US 2008/0019415).
In regards to claim 8, Katz discloses the measurement system according to claim 1, that fails to explicitly teach a system wherein the temperature regulating body or at least one of the temperature regulating bodies comprises or comprise, respectively, a layer or a coating adapted for increasing heat transfer between the sample tissue and the temperature regulating body or the at least one of the temperature regulating bodies, particularly wherein the layer or the coating is made of heat conductive silicon. However, Kraus teaches that it is known to provide a system wherein the temperature regulating body W comprises a layer adapted for increasing heat transfer between the sample tissue and the temperature regulating body W, particularly wherein the layer is made of heat conductive silicon (see at least abstract, figs. 1-2 and par 0037 & 0043). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Katz wherein the temperature regulating body comprises a layer adapted for increasing heat transfer between the sample tissue and the temperature regulating body, particularly wherein the layer or the coating is made of heat conductive silicon as taught by Kraus in order to provide a temperature regulating body having a small thermal time constant, permitting a quick change or adaptation of the temperature regulating body in the case of temporally varied activation of the heating or cooling device. Katz as modified by Kraus disclose a system that fails to explicitly teach a system wherein a thickness of the layer or coating is optionally between 100 and 10000 pm. However, since Kraus teaches that a sufficiently thin silicon disk (see at least par 0037), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Katz wherein a thickness of the layer or coating is optionally between 100 and 10000 pm as taught by Kraus in order to provide a sufficiently thin silicon disk temperature regulating body having a small thermal time constant, permitting a quick change or adaptation of the temperature regulating body in the case of temporally varied activation of the heating or cooling device. 
Claims 11, 15 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katz (‘394) in view of Bowers et al. (US 2016/0018264).
In regards to claim 11, Katz discloses a system comprising one temperature sensor (1, 2) for capturing at least one temperature profile of the sample tissue (see at least figs. 1-2), Katz discloses the measurement system according to claim 1, that fails to explicitly teach a system comprising a sensor of electromagnetic radiation for capturing in a different wavelength spectrum than a wavelength covered by the temperature sensor for gaining parameters of different depths of the tissue or for measuring reflectivity of the surface of the measurement area. However, Bowers teaches that it is known to provide a system comprising a sensor of electromagnetic radiation for gaining parameters of different depths of the tissue or for measuring reflectivity of the surface of the measurement area (see at least abstract, fig. 1 and par 0029, 0035-0037 & 0045-0047). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Katz with a sensor of electromagnetic radiation for capturing in a different wavelength spectrum than a wavelength covered by the temperature sensor, as taught by Katz, for gaining parameters of different depths of the tissue or for measuring reflectivity of the surface of the measurement area as taught by Bowers in order to characterize the material making up the measurement area by estimating the heat capacity and/or thermal diffusivity thereof.
In regards to claim 15, Katz discloses the method according to claim 10, that fails to explicitly teach a method wherein the tissue characterizing parameter or parameters are chosen to be one of or a combination of: a heat capacity of the sample tissue, a thermal conductivity of the sample tissue, a tissue density, a spatial location of an abrupt change in a temperature distribution of the measurement area or a tissue layer. However, Bowers teaches that it is known to provide a method wherein the tissue characterizing parameter or parameters is a heat capacity of the sample tissue (see at least abstract, fig. 1 and par 0029, 0035-0037 & 0045-0047). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Katz wherein the tissue characterizing parameter or parameters is a heat capacity of the sample tissue as taught by Bowers in order to characterize the material making up the measurement area by estimating the heat capacity and/or thermal diffusivity thereof.
In regards to claim 17, Katz discloses the method according to claim 10, that fails to explicitly teach a method wherein the characterizing parameter is calculate by the computing unit by solving the heat equation, particularly wherein a thickness and/or a water content of at least one of the layers of the sample tissue is calculated if the sample tissue comprises more than one layer. However, Bowers teaches that it is known to provide a method wherein the characterizing parameter is inherently calculated by the computing unit 112 by solving the heat equation (i.e., to determine heat capacity and/or thermal diffusivity) (see at least abstract, fig. 1 and par 0029, 0035-0037 & 0045-0047). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Katz wherein the characterizing parameter is calculate by the computing unit by solving the heat equation as taught by Bowers in order to characterize the material making up the measurement area by estimating the heat capacity and/or thermal diffusivity thereof.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katz (‘394) in view of Baker (US 2008/0221406).
Katz discloses a method for characterizing one or multiple layers of skin, particularly a surface layer and/or a subjacent layer of the surface layer, comprising: providing the measurement device of claim 1, 
Katz fails to disclose a method wherein an ageing degree of the skin is determined by measuring skin water content and thickness of the epidermis as surface layer of the skin by deriving it from the at least one tissue characterizing.
	However, Baker teaches that it is known to provide a method wherein an ageing degree of the skin (i.e., water reserve index) is determined by measuring skin water content and thickness of the epidermis as surface layer of the skin by deriving it from the at least one tissue characterizing (see at least abstract, figs. 1-5, and par 0005, 0007, 0013, 0015-0016, 0018 & 0026-0034). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Katz wherein an ageing degree of the skin is determined by measuring skin water content and thickness of the epidermis as surface layer of the skin by deriving it from the at least one tissue characterizing as taught by Baker in order to estimate aging based on the water reserve index of the skin (see at least par 0003 of Baker).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655.  The examiner can normally be reached on Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENE T TOWA/Primary Examiner, Art Unit 3791